OPINION
{¶ 1} Joseph McCaleb appeals from his conviction in the Fairborn Municipal *Page 2 
Court of the violation of a protective order in violation of R.C.2919.27(A)(2). This is McCaleb's second appeal. We affirmed his conviction on September 8, 2006 in all respects except for an overlybroad community control sanction which forbade him from referring to the protected party, Lyndsay Hangen, "or the participants in this case" on any website. We held that the sanction was overlybroad to the extent it included any participant in the case but McCaleb. We affirmed the court's sentence as modified by our opinion.
 {¶ 2} McCaleb then filed two motions for reconsideration, which were overruled by this court. On March 8, 2007, the trial court, under the mistaken impression we had remanded the matter back to the trial court for resentencing, resentenced McCaleb exactly as before except for the offending overlybroad sanction. The trial court, however, lost jurisdiction to resentence McCaleb after we affirmed the prior sentence and modified it without remand. Accordingly, the second sentence imposed by the trial court is void, and the appeal of McCaleb is ordered Dismissed.
  WOLFF, P.J., and FAIN, J., concur. *Page 1